Citation Nr: 1603666	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  11-26 643A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1976 to November 1979.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  A review of the documents in the Virtual VA file reveals documents are duplicative of the evidence in the VBMS file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is necessary to obtain an additional VA medical opinion and to obtain any outstanding service treatment notes and post-service treatment notes.

Regarding the Veteran's hypertension claim, remand is required to attempt to obtain additional service treatment records (STRs).  In an October 2010 notice of disagreement, the Veteran stated that he tried to enlist in the Army in Raleigh, North Carolina, prior to August 1976; however, he was not found medically fit for enlistment due to high blood pressure.  He indicated that he was able to control his blood pressure and he subsequently enlisted in West Haven, Connecticut.  On remand, the AOJ should obtain any enlistment examinations or medical records pertaining to the Veteran's attempt to enlist prior to August 1976.

Remand is thus required for an addendum opinion as well.  The Veteran was afforded a VA hypertension examination in July 2010.  The examiner noted that the Veteran reported that he was diagnosed with hypertension in 1979.  The examiner noted that the Veteran's service treatment notes include recorded blood pressure readings of 130/98 mg/dL in March 1978 and 148/100 in May 1979; however, the examiner related that there were no serial blood pressure readings to make a diagnosis of hypertension.  In addition, the examiner reported that the next blood pressure readings available for review were dated in January 2006 by the Veteran's primary care physician; therefore, the examiner determined that it could not be determined whether the Veteran's current hypertension is a continuation from his active duty service.  The examiner also stated, "There is a direct correlation however, between the [Veteran's] intermittently elevated blood pressure on active duty and his weight.  The [Veteran] was more than 50 [pounds] overweight [in May 1979] when his blood pressure was 148/100 [mg/dL]."  The examiner did not address the Veteran's statement indicating that he had high blood pressure before he enlisted in the Army - this may potentially be verified on remand.

With respect to the claim for service connection for migraine headaches, remand is required to attempt to obtain additional STRs.  In an April 2010 statement, a private medical provider indicated that the Veteran reported that he was treated for migraine headaches at Fort Bliss, Texas, following a "blow to the head" during service.  A review of the Veteran's STRs associated with the claims file does not show any treatment for a head injury during service.  Therefore, these records should be obtained and associated with the record.

In addition, in a November 2010 statement, the Veteran reported that his migraine headaches were caused by his hypertension.  Therefore, the issue may be inextricably intertwined with the issue of entitlement to service connection for hypertension.  A decision on the claim for service connection for hypertension could change the outcome of the Veteran's claims for migraine headaches secondary to hypertension.  As such, the claims are inextricably intertwined, and the claim for service connection for hypertension should be resolved prior to resolution of the claim for service connection for migraine headaches.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, a remand is required for the AOJ to adjudicate the inextricably intertwined issue.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC), Records Management Center (RMC), and any other appropriate location to request the Veteran's complete service treatment records.  A specific request should be made for any records from an attempted enlistment in Raleigh, North Carolina, prior to August 1976, and for any records during the Veteran's period of service that document treatment for a head injury at Fort Bliss, Texas.  These records should be obtained and associated with the virtual claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his hypertension and migraine headaches.  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the electronic claims file.

3.  After obtaining any identified and outstanding records, refer the Veteran's electronic claims file to the July 2010 VA examiner, or, if is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's hypertension.  An examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.  A full explanation of all opinions must be provided.  

First, if additional STRs are obtained and verify the existence of hypertension prior to service, the examiner must provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that there was an increase in the severity of the preexisting hypertension during this period of service and whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology. 

Second, if the pre-existence of hypertension is not verified by any additional STRs, the examiner must provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension manifested in service or is otherwise related to service.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




